DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 28 July 2020.
Claims 1-10 are pending.
Claims 1-10 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2020 are being considered by the Examiner.


Priority
Applicant’s claim for the benefit of a prior-filed application(s) Taiwanese application 108130492 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garrigues et al. (US Patent No. 9,218,364).

As per claims 1 and 8. Garrigues discloses a social media information processing method and system comprising an input unit, processing unit and output unit, the method comprising (network system, image and video tagging system, Garrigues Fig. 1 and Col. 6 lines 19-57; indexing in a class recognition model, Col. 21 lines 43-56): 
reading a plurality of first tags, a first data tag tree and a plurality of first tag frequency patterns related to a plurality of first input images (In the event that the computer vision module is able to identify the image and provide descriptive tags to the user, the any-image labeling engine is a success. The image is added to the computer vision database, if not already present, in order to broaden the spectrum of image searches the database is able to successfully respond to (e.g., the image is added to the computer vision database where the image represents a new view of a previously-existing object on the database). In the event that the computer vision module is not able to identify the image or in the event that the computer vision module is not able to provide as specific an answer as is desired, the any-image labeling engine waits for an answer from the human computation module. When the human computation module returns a set of tags for the image, the tags are provided to the user. Additionally, the image and tags are added to the computer vision database, in order that the next time a similar image is received, the computer vision database will be able to provide tags for the image query directly, Garrigues Col. 3 lines 15-33; automatically identifying objects in images or videos received by image tagging system 200. In various embodiments, the computer vision engines use an instance recognition module, a 3D recognition module, a classification module, an optical character recognition module, a face identification module, a barcode recognition module, a color detection module, or any other appropriate module. In some embodiments, each different module utilized by computer vision engines 204 is utilized by a separate computer vision engine. In some embodiments, computer vision engines 204 comprises more than one computer vision engine, and the separate computer vision engines execute their modules in parallel. In some embodiments, computer vision engines 204 utilize information stored in object databases 208 as part of executing computer vision modules. In some embodiments, an instance recognition module utilizes object databases 208 as its instance library. In some embodiments, a classification module utilizes object databases 208 as its class representation library, Col. 7 lines 11-30; see also results Col. 7 line 58-Col. 8 line 4); 
inputting a plurality of second input images (automatically identifying objects in images or videos received by image tagging system 200. In various embodiments, the computer vision engines use an instance recognition module, a 3D recognition module, a classification module, an optical character recognition module, a face identification module, a barcode recognition module, a color detection module, or any other appropriate module. In some embodiments, each different module utilized by computer vision engines 204 is utilized by a separate computer vision engine. In some embodiments, computer vision engines 204 comprises more than one computer vision engine, and the separate computer vision engines execute their modules in parallel. In some embodiments, computer vision engines 204 utilize information stored in object databases 208 as part of executing computer vision modules. In some embodiments, an instance recognition module utilizes object databases 208 as its instance library. In some embodiments, a classification module utilizes object databases 208 as its class representation library, Garrigues Col. 7 lines 11-30; see also results Col. 7 line 58-Col. 8 line 4); 
generating a plurality of second tags related to the plurality of second input images according to a plurality of second input images (In the event that the computer vision module is able to identify the image and provide descriptive tags to the user, the any-image labeling engine is a success. The image is added to the computer vision database, if not already present, in order to broaden the spectrum of image searches the database is able to successfully respond to (e.g., the image is added to the computer vision database where the image represents a new view of a previously-existing object on the database). In the event that the computer vision module is not able to identify the image or in the event that the computer vision module is not able to provide as specific an answer as is desired, the any-image labeling engine waits for an answer from the human computation module. When the human computation module returns a set of tags for the image, the tags are provided to the user. Additionally, the image and tags are added to the computer vision database, in order that the next time a similar image is received, the computer vision database will be able to provide tags for the image query directly, Garrigues Col. 3 lines 15-33);  
updating a plurality of first pattern counts of the plurality of first tag frequency patterns according to the plurality of second tags (object post-processing is automated and does not require human intervention. In various embodiments, object post-processing is performed manually by a human, either for all objects or only for those that meet certain criteria such as search frequency or value of the object as defined according to appropriate metrics. In 1344, the class model is updated. Updating the class model comprises updating the class model used by the class recognition module to determine if an image is a member of the class with information from the current image, Garrigues Col. 21 line 65-Col. 22 line 7; merge with tags already received, Garrigues Col. 17 lines 14-63; see also Col. 10 lines 37-60); 
adjusting a plurality of first-layer nodes and a plurality of lower-layer nodes involving the plurality of second tags in an index tag tree, to generate a new index tag tree (Learning module 212 comprises a module for updating object databases 208 based on the results of an image query. In some embodiments, if an instance recognition module or a classification module are able to determine tags for an image based on information stored in object databases 208 without finding an identical image stored in object databases 208, the learning module then stores the image in object databases 208 associated with the determined tags. In some embodiments, the learning module determines whether adding the image to object databases 208 will broaden the space of images associated with the determined tag. The learning module may then choose to store the image in object databases 208 if it broadens the space of images associated with the tag. In various embodiments, object databases 208 comprises one or more of the following: an instance image database, a class database, a model database, a 3D object database, an optical character database, a face database, a barcode database, and a color database, or any other appropriate database. In some embodiments, if computer vision engines 204 is not able to determine a tag associated with the image but human computation module(s) 206 is, learning module 212 stores the image and associated tag in object databases 208, so that the image can be automatically identified if it or a similar image is submitted in future queries. In some embodiments, learning module 212 processes an image before storing it and any associated tags in object databases 208. In some embodiments, 2D images of objects at different views are combined for efficient 3D representation of an object. In various embodiments, processing comprises background subtraction, object geometry processing, object class representation creation, or any other appropriate processing, Garrigues Col. 8 lines 14-44; see also create new, Col. 12 line 50-Col. 13 line 17); and 
adjusting a display content of a user interface according to the new index tag tree (tag monitoring screen, rows, Fig. 14C-Fig. 14ECol. 23 lines 6-58; based upon quantizing each feature node, Col. 12 line 50-Col. 13 line 51), 
wherein the display content comprises a tag cloud and a tag quantity display row (clicking on the display row corresponding to the query. In various embodiments, further information about a query comprises a zoomed-in image view, location where the image was taken, location of the query user, results determined by the barcode recognition module (e.g., results determined in 424 of FIG. 4B), results determined by the optical character recognition module (e.g., results determined in 420 of FIG. 4B), results determined by the face identification module (e.g., results determined in 422 of FIG. 4B), results determined by the color detection module (e.g., results determined in 426 of FIG. 4B), or any other appropriate image query information, Garrigues Col. 22 line 61-Col. 23 line 5), 
wherein the tag cloud and the tag quantity display row are configured to display a correlation between the plurality of first tags of the plurality of first input images and the plurality of second tags of the plurality of second input images (In various embodiments, ratings of taggers, unions of tags, intersections of tags, similarities of tags, are used to determine a set of zero or more tags to provide to a results processor. In 308, results received from the computer vision engines in 304 and from the human computation modules in 306 are combined. Image and video processing can be done with only computer vision, with a combination of computer and human vision, or with only human vision. In some embodiments, the results are combined using a results processor (e.g., results processor 210 of FIG. 2), Garrigues Col. 9 lines 58-67; see also Col. 10 lines 37-60).

As per claim 2, Garrigues discloses as shown above with respect to claim 1.  Garrigues further discloses wherein the steps of updating the plurality of first pattern counts of the plurality of first tag frequency patterns comprises: comparing contents of the plurality of first tags of the first data tag tree with the plurality of second tags; reading a plurality of statistical quantities of nodes, which match the plurality of second tags, in the first data tag tree; summing the plurality of statistical quantities and a tag quantity generated by each of the plurality of second tags to generate a plurality of new statistical quantities; generating a second data tag tree according to the plurality of new statistical quantities and the plurality of second tags, wherein a plurality of nodes of the second data tag tree respectively correspond to one of the second tags; generate a second tag frequency pattern table according to the second data tag tree, wherein the second tag frequency pattern table comprises a plurality of second tag frequency patterns and a plurality of second pattern counts of the plurality of second tag frequency patterns, and each of the second tag frequency patterns is any combination of each of the second tags; acquiring one of first tag frequency patterns in the first tag frequency pattern table which matches contents of the second tag frequency patterns in the second tag frequency pattern table, and updating the first pattern count of a matched first tag frequency pattern to the second pattern count of the second tag frequency pattern which the content is matched; and acquiring one of first tag frequency patterns which do not matches the contents of the second tag frequency patterns, and maintaining the first pattern count of the first tag frequency pattern which is not matched (Learning module 212 comprises a module for updating object databases 208 based on the results of an image query. In some embodiments, if an instance recognition module or a classification module are able to determine tags for an image based on information stored in object databases 208 without finding an identical image stored in object databases 208, the learning module then stores the image in object databases 208 associated with the determined tags. In some embodiments, the learning module determines whether adding the image to object databases 208 will broaden the space of images associated with the determined tag. The learning module may then choose to store the image in object databases 208 if it broadens the space of images associated with the tag. In various embodiments, object databases 208 comprises one or more of the following: an instance image database, a class database, a model database, a 3D object database, an optical character database, a face database, a barcode database, and a color database, or any other appropriate database. In some embodiments, if computer vision engines 204 is not able to determine a tag associated with the image but human computation module(s) 206 is, learning module 212 stores the image and associated tag in object databases 208, so that the image can be automatically identified if it or a similar image is submitted in future queries. In some embodiments, learning module 212 processes an image before storing it and any associated tags in object databases 208. In some embodiments, 2D images of objects at different views are combined for efficient 3D representation of an object. In various embodiments, processing comprises background subtraction, object geometry processing, object class representation creation, or any other appropriate processing, Garrigues Col. 8 lines 14-44; see also create new, Col. 12 line 50-Col. 13 line 17; based upon quantizing each feature node, Col. 12 line 50-Col. 13 line 51).

As per claim 3, Garrigues discloses as shown above with respect to claim 1.  Garrigues further discloses wherein the steps of generating the index tag tree comprises: reading the index tag tree, the plurality of first-layer nodes and the plurality of lower-layer nodes in the index tag tree; reading the plurality of new statistical quantities generated by summing the plurality of statistical quantities of the nodes in the first data tag tree which match the plurality of second tags and tag quantities generating by each of the second tags; reading the updated first tag frequency pattern table; generating a new tag quantity sorting according to the new statistical quantities when the plurality of second tags exist in the plurality of first-layer nodes of the index tag tree; determining a part of the plurality of first-layer nodes that need to be changed according to the new tag quantity sorting; determining a part of the plurality of lower-layer nodes that need to be changed according to a part of the plurality of first-layer nodes that need to be changed; releasing a part of the plurality of lower-layer nodes that need to be changed and an original connection relationship of a part of the first-layer nodes that need to be changed according to a part of the lower nodes that need to be changed; establishing a new connection relationship between a part of the plurality of lower-layer nodes that need to be changed and a part of the plurality of first-layer nodes that need to be changed according to the new tag quantity sorting; updating contents of the second tags of a part of the plurality of lower-layer nodes to be changed according to the new connection relationship; according to the new connection relationship, releasing the original horizontal links of a part of the plurality of lower-layer nodes that need to be changed and a part of the plurality of first-layer nodes that need to be changed, and establishing a plurality of new horizontal links of a part, which has been changed, of the plurality of lower-layer nodes and a corresponding part of the plurality of first-layer nodes that need to be changed; and updating orders of the plurality of first-layer nodes and the plurality of lower-layer nodes according to the new tag quantity sorting, updating statistical quantities of the plurality of first-layer nodes according to the tag quantity of the second tag, and updating statistical quantities of the plurality of lower-layer nodes according to the updated first tag frequency pattern table (FIG. 13D is a flow diagram illustrating an embodiment of a process for performing real-time indexing. In some embodiments, the process of FIG. 13D implements 1328 of FIG. 13B. In the example shown, in 1360, the weights of the inverted lookup table are updated. In some embodiments, the inverted lookup table comprises the inverted lookup table used by the instance recognition module to form a short list of matches (e.g., the inverted lookup table used in 702 of FIG. 7). In some embodiments, the weights of the feature description in the inverted lookup table are functions of the set of indexed images. In some embodiments, updating the weights of the inverted lookup table comprises updating any weights in the lookup table that are changed upon indexing a new image without recalculating the entire lookup table. In 1362, the image representation is cached. In some embodiments, caching the image representation comprises storing a local representation of the image that is used by the geometric validation process to determine whether there is a correspondence between the query image and the images in the short list of matches (e.g., the geometric validation process used in 504 of FIG. 5), Garrigues Col. 22 lines 8-28; learning module 212 stores the image and associated tag in object databases 208, so that the image can be automatically identified if it or a similar image is submitted in future queries. In some embodiments, learning module 212 processes an image before storing it and any associated tags in object databases 208. In some embodiments, 2D images of objects at different views are combined for efficient 3D representation of an object. In various embodiments, processing comprises background subtraction, object geometry processing, object class representation creation, or any other appropriate processing, Col. 8 lines 14-44; see also create new, Col. 12 line 50-Col. 13 line 17).

As per claim 4, Garrigues discloses as shown above with respect to claim 1.  Garrigues further discloses further comprising the following steps to generate the plurality of first tags, the first data tag tree, and the plurality of tag frequency patterns: inputting the plurality of first input images; generating the plurality of first tags related to the plurality of first input images according to the plurality of first input images; establishing a tag quantity sorting according to tag quantity statistics generated by each of the plurality of first tags; reading the plurality of first tags related to the plurality of first input images according to the tag quantity sorting, and establishing the first data tag tree according to correlations of the plurality of first tags, wherein a plurality of nodes of the first data tag tree respectively correspond to one of the plurality of first tags; and generating a first tag frequency pattern table according to the first data tag tree, wherein the first tag frequency pattern table includes the plurality of first tag frequency patterns and a plurality of first pattern counts of the plurality of first tag frequency patterns, wherein each of the plurality of first tag frequency patterns is any combination of each of the plurality of first tags (In some embodiments, it is determined whether there is an indexed image class corresponding to the image by using the class recognition module to compare the image with mathematical representations of indexed visual classes. In some embodiments, it is determined whether there is an indexed image class corresponding to the image by comparing the indexed image classes with a previously determined image class for the image. If it is determined that there is no corresponding image class, the process ends. In some embodiments, a new object class with the new exemplar is created and added to the object database. If it is determined that there is a corresponding image class, control passes to 1342. In 1342, image post-processing is performed. In various embodiments, image post-processing comprises background subtraction, image segmentation, creation of a bounding box surrounding the object of interest in the image, normalization, or any other appropriate post-processing. In some embodiments, object post-processing is automated and does not require human intervention. In various embodiments, object post-processing is performed manually by a human, either for all objects or only for those that meet certain criteria such as search frequency or value of the object as defined according to appropriate metrics. In 1344, the class model is updated. Updating the class model comprises updating the class model used by the class recognition module to determine if an image is a member of the class with information from the current image, Garrigues Col. 21 line 48-Col. 22 line 7).

As per claim 5, Garrigues discloses as shown above with respect to claim 4.  Garrigues further discloses further comprising the following steps to generate the index tag tree, the plurality of first-layer nodes and the plurality of lower-layer nodes in the index tag tree: determining whether the tag quantity generated by each of the plurality of first tags is greater than an index tag quantity threshold; creating each of the plurality of first tags into the plurality of first-layer nodes of the index tag tree in order from small to large according to the tag quantity sorting of the plurality of first tags when the tag quantity of the first tag is greater than the index tag quantity threshold, wherein the index tag tree includes the plurality of first-layer nodes and the plurality of lower-layer nodes, wherein each of the plurality of first-layer nodes and each of the plurality of lower-layer nodes respectively correspond to one of the plurality of first tags; reading the plurality of first tag frequency patterns according to the plurality of first-layer nodes of the index tag tree, and arranging each of the plurality of tag frequency patterns according to the tag quantity sorting in reverse order from large to small from the plurality of lower-layer nodes; establishing a plurality of horizontal links to the plurality of lower-layer nodes that match first tags of the plurality of first-layer nodes according to the plurality of first-layer nodes of the index tag tree; and not creating the first tag into the index tag tree when the tag quantity of the first tag is smaller than the index tag quantity threshold (The on-line algorithm maintains a set of parameters that allows it to incrementally update the weight table as new images (each with its own set of features) are added to the database. In various embodiments, the separate weight table is stored in memory and/or in a parameter database. Without this online algorithm, the computation of the weights would be too slow for real-time learning as the inverted table would have to be recomputed from scratch using the entire dataset of feature weights. In some embodiments, a short list of candidate image matches is determined by comparing the quantized descriptor with quantized descriptors for images stored in the database. The set of images whose quantized descriptor is closest (e.g., least mean squared error, l1 norm, chi-squared distance, etc.) to that of the image under analysis is selected as the short list of candidate image matches. In some embodiments, the N images sharing the largest sets of quantized descriptors with the image under analysis are selected as the short list of candidate image matches, where N is a predetermined desirable short list length. In some embodiments, all images are selected that share at least M quantized descriptors with the image under analysis, where M is a predetermined threshold, Garrigues Col. 13 lines 30-51).

As per claims 6 and 9, Garrigues discloses as shown above with respect to claims 1 and 8.  Garrigues further discloses generating a home index tag tree provided to a plurality of client terminals according to the input images shared by the plurality of client terminals and a plurality of index tag tree shared by the plurality of client terminals (network system, image and video tagging system, Garrigues Fig. 1 and Col. 6 lines 19-57; indexing in a class recognition model, Col. 21 lines 43-56).

As per claims 7 and 10, Garrigues discloses as shown above with respect to claims 1 and 8.  Garrigues further discloses selecting the plurality of input images to be shared by a plurality of client terminals, selecting the index tag tree to be shared by the plurality of client terminals, and selecting a plurality of sharing targets to be shared by the plurality of client terminals; and generating a social network index tag tree provided to the plurality of sharing targets according to the plurality of input data that the plurality of client terminals want to share and the index tag tree that the plurality of client terminals want to share (network system, image and video tagging system, Garrigues Fig. 1 and Col. 6 lines 19-57; indexing in a class recognition model, Col. 21 lines 43-56).


Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure is located on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629